OPINION
POPOVICH, Chief Justice.
We granted the petition of Gary Swan Anderson d/b/a Anderson Trucking, et al. for further review of a decision of the court of appeals reversing, by panel majority, the trial court’s determination in a negligence action that they were entitled to summary judgment. 458 N.W.2d 155.
Respondent Robert C. Whaley was injured in the course of his employment as a relief truck driver and helper for G. Heileman Brewing Company when his co-worker moved petitioner’s delivery truck which had been left at a loading dock with the keys in the ignition while petitioner was making a delivery. As respondent’s coworker was getting out of petitioner’s truck, the truck rolled backwards pinning respondent to the loading dock. The trial court determined that there were no “special circumstances” from which it would be reasonably foreseeable by a truck owner/driver that another truck driver would move the owner/driver’s truck while the owner/driver was making a delivery.
*914Minnesota common law generally insulates a motor vehicle owner from liability for damages caused by the negligent acts of a thief. See Wannebo v. Gates, 227 Minn. 194, 201-02, 34 N.W.2d 695, 699-700 (1948). However, in State Farm Mut. Auto. Ins. Co. v. Grain Belt Breweries, Inc., 309 Minn. 376, 245 N.W.2d 186 (1976), we adopted the “special circumstances” rule:
“Special circumstances which impose a greater potentiality of foreseeable risk or more serious injury, or require a lesser burden of preventative action, may be deemed to impose an unreasonable risk on, and a legal duty to, third persons.
⅝ A ⅝ ⅝ 5⅜!
“ * * * [Ejach case must be considered on its own facts to determine whether the joint effect of them in toto justifies the conclusion that the foreseeable risk of harm imposed is unreasonable, and that the defendant owner or one in charge of a vehicle has a duty to third persons in the class of the plaintiffs to refrain from subjecting them to such risk.”
Id. at 380, 245 N.W.2d at 189, quoting Hergenrether v. East, 61 Cal.2d 440, 444, 39 Cal.Rptr. 4, 6, 393 P.2d 164, 166 (1964). In Illinois Farmers Ins. Co. v. Tapemark Co., 273 N.W.2d 630, 635 (Minn.1978), we emphasized that in applying the special circumstances rule, “foreseeability is key to a defendant’s liability.” In the case before us, the evidence was that truck drivers do not move other drivers’ trucks at loading docks. After careful review of the record and proceedings herein, it seems to us that the trial court and the dissenting panel member of the court of appeals appropriately concluded that there was no genuine issue of any material fact and that Gary Swan Anderson, d/b/a Anderson Trucking, et al. were entitled to summary judgment in their favor. We therefore reverse the decision of the court of appeals and reinstate the decision of the trial court.
Reversed and decision of the trial court reinstated.